t c memo united_states tax_court john franklin foust petitioner v commissioner of internal revenue respondent docket no filed date john franklin foust pro_se loren b mark for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency in petitioner’s federal_income_tax and an addition_to_tax and a penalty as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure dollar_figure dollar_figure following concessions by the parties the issues for decision are whether petitioner is entitled to a farm loss deduction of dollar_figure for farm rents purportedly paid petitioner had unreported income from one of his s_corporations cheyenne river corp inc cheyenne by reason of its constructive receipt of federal disaster and crop insurance payments to its creditors petitioner is entitled to a schedule e loss from cheyenne that was not reported on cheyenne’s form_1120s and petitioner is liable for a sec_6651 addition_to_tax for failing to timely file his federal unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure except for respondent’s determinations shown above dollar amounts have been rounded to the nearest dollar petitioner conceded the claim asserted in his petition that a substantial amount of the payment he received in a contract settlement with his former employer see infra note should be excluded from gross_income under sec_104 respondent conceded that petitioner was entitled to a net_operating_loss_deduction of dollar_figure claimed in his return representing a carryover from a prior year that had been disallowed by the statutory_notice_of_deficiency petitioner raised at trial and on brief a further claim of entitlement to an unused investment_tax_credit carryover from the court did not consider this claim as not having been properly pleaded as having been raised too late and as lacking foundation in the record income_tax return and the sec_6662 accuracy-related_penalty we sustain respondent’s determination on each contested issue background findings_of_fact most of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated by this reference at the time of filing the petition in this case petitioner was a resident of lemmon south dakota petitioner was married during the entire year the year at issue in this case to mary s foust mrs foust on date petitioner filed a separate individual federal_income_tax return for with the internal_revenue_service center at kansas city missouri showing zero taxable_income and no tax_liability pursuant to applications for extension petitioner had until date to file his return petitioner was a practicing iowa certified_public_accountant from until and from through the time of trial petitioner holds a law degree from drake university but has not been admitted to practice law in any jurisdiction petitioner’s farming-related activities on date petitioner incorporated cheyenne he acquired all its shares and caused it to become an s_corporation petitioner organized cheyenne for the purpose of farming by crop-share arrangement acres of farmland owned by mesa corp mesa an s_corporation whose shares were owned by mrs foust mrs foust obtained her shares of mesa from petitioner without consideration mesa’s form_1120s for reported dollar_figure of rental income expenses of dollar_figure consisting primarily of depreciation and interest and taxable_income of dollar_figure on date petitioner purchased a 160-acre farm in lucas county iowa on the same date petitioner and mrs foust conveyed this farm to teton corp teton an s_corporation whose shares were beneficially owned by petitioner’s minor children brian john foust and michael franklin foust cheyenne began farming teton’s land in addition to mesa’s land teton’s form_1120s for reported the receipt of rental income of dollar_figure and taxable_income of dollar_figure mrs foust also owns the shares of iowa prairie corp iowa prairie an s_corporation engaged in the manufacture of small wooden miniatures that were sold in craft stores during the year in issue iowa prairie neither conducted any farming activities nor owned or leased any farm_land there were no written rental agreements among or between petitioner cheyenne iowa prairie teton or mesa petitioner did not engage in any farming activities in petitioner and his brother james d foust james had engaged in several joint farming and farm-related ventures including the conduct of farming through foust bros farms inc foust bros farms foust bros farms applied for and received disaster loans from the small_business administration sba and the farmers home administration fmha that were personally guaranteed by petitioner and james at the times the fmha and the sba approved the loans to foust bros farms petitioner and james had led the lenders to believe that they were lending to a separate corporate entity independently operated and maintained however petitioner and james did not keep separate books_and_records for foust bros farms petitioner and james so the parties have stipulated that in addition to foust bros farms teton mesa and cheyenne river petitioner filed articles of incorporation with the iowa secretary of state for the following named corporations as indicated foust brothers leasing co wind river corp ag-land investments ltd southern cross inc blackhorse corp butte corp bend corp williston corp ranger corp of u s savannah corp thunderhawk ltd xit inc cathedral corp agrivest corp senora corp west texas corp commingled the funds and assets of foust bros farms with their personal funds and those of other corporations as to cause the bankruptcy court to pierce the corporate veil and hold see below foust bros farms and the other corporations used by petitioner and james to carry on their farming and farm-related activities to be their alter egos and ineffective for the purpose of providing corporate limited_liability petitioner’s bankruptcy proceedings on date petitioner filed a chapter petition in bankruptcy with the u s bankruptcy court for the southern district of iowa on date petitioner filed a statement of financial affairs and related bankruptcy schedules in the bankruptcy proceeding on the statement of financial affairs a sworn statement submitted under penalty of perjury petitioner purported to list all his assets and liabilities the statement of financial affairs did not contain any reference to unpaid rent owed by petitioner to mesa or teton on date the chapter bankruptcy proceeding was converted to a chapter proceeding on date petitioner filed a new sworn statement of financial affairs which made no mention of unpaid rent owed to mesa and teton on date james had filed a personal chapter petition in bankruptcy on date a discharge order was issued with respect to petitioner’s chapter bankruptcy proceeding petitioner’s bankruptcy schedules listed unsecured creditor’s claims totaling dollar_figure more than dollar_figure of which were discharged in bankruptcy the sba filed with the bankruptcy court a creditor’s claim against petitioner and james in the amount of dollar_figure arising from its emergency disaster loan to foust bros farms the fmha filed creditor’s claims with the bankruptcy court arising from a disaster loan to foust brother’s farms against petitioner and james in the amounts of dollar_figure and dollar_figure respectively in response to a complaint filed on behalf of the sba and fmha by the u s attorney’s office for the southern district of iowa the bankruptcy court held following a trial that petitioner and james were personally liable for the debts of foust bros farms and that their debts to the sba and the fmha were not dischargeable in bankruptcy the bankruptcy court entered judgments against petitioner in favor of the sba in the amount of dollar_figure and in favor of the fmha in the amount of dollar_figure the findings and order of the bankruptcy court were upheld as to petitioner by the district_court of the southern district of iowa and the court_of_appeals for the eighth circuit cheyenne’s bankruptcy proceedings on date petitioner filed a voluntary chapter petition in bankruptcy for cheyenne cheyenne failed to fulfill its duties as a debtor-in-possession and to file complete and adequate schedules with the bankruptcy court cheyenne also failed to cooperate with the trustee in bankruptcy and to provide the trustee with financial information as a result cheyenne’s petition was dismissed on date on date petitioner filed a second voluntary chapter petition in bankruptcy for cheyenne this petition was also filed without the required statements and schedules on date this petition was dismissed in the agricultural stabilization and conservation service ascs owed a corn and soybean disaster payment to cheyenne in the amount of dollar_figure ascs distributed the disaster payment to the commodity credit corporation ccc and the sba creditors of cheyenne in the amounts of dollar_figure and dollar_figure respectively cheyenne did not report the dollar_figure disaster payment on its form_1120s in cheyenne was also entitled to receive a federal crop insurance fci payment in the amount of dollar_figure from thurston fire casualty insurance co in the dollar_figure fci payment was made to ag services of america a creditor of cheyenne that had financed its farming operations in earlier years cheyenne did not report the dollar_figure fci payment on its form_1120s on date petitioner purchased cashier’s checks in the total amount of dollar_figure from valley national bank des moines iowa petitioner deposited of these checks totaling dollar_figure into the bank account of iowa prairie cheyenne’s form_1120s reported no activity and showed no income or expenses nonetheless petitioner claimed a current net_operating_loss flowthrough from cheyenne in the amount of dollar_figure petitioner claims to have paid personally dollar_figure to mesa and teton for rental expenses that cheyenne was unable to pay petitioner claimed a deduction for those alleged payments on his federal_income_tax return petitioner was aware that he was required to maintain records sufficient to support the positions taken on his federal_income_tax returns nonetheless petitioner did not retain receipts of transactions maintain books of account or prepare financial statements for himself or any of the corporate entities in which he had an interest petitioner received a contract settlement in in the amount of dollar_figure which he reported as income on his return in connection with the termination of his employment as vice president of financial affairs and chief financial officer of the university of osteopathic medicine health sciences of des moines iowa however the record does not disclose any of the facts surrounding the contract settlement nor whether the dollar_figure was used to purchase the cashier’s checks opinion respondent’s determinations are entitled to a presumption of correctness and petitioner bears the burden_of_proof with respect to all issues in this case rule a petitioner must substantiate the amounts and payments of claimed expenses and demonstrate the validity of his claims of deductions therefor 65_tc_87 affd per curiam 540_f2d_821 5th cir each of respondent’s determinations arose from one aspect or another of petitioner’s farming operations in prior years because of his failures to maintain and offer in evidence records and receipts or other required_documentation petitioner has not carried his burden_of_proof and persuasion on any of his substantive claims by reason of his failures to provide any explanation or justification for his errors and omissions in the preparation and filing of his return petitioner has not carried his burden on the addition and penalty issues issue farm rents petitioner contends that cheyenne owed mesa dollar_figure and teton dollar_figure for rental obligations incurred by cheyenne and petitioner in years prior to petitioner did not schedule any such claims against himself in his bankruptcy proceeding and the bankruptcy petitions he filed on behalf of cheyenne were dismissed for failure_to_file proper schedules we reject the notion that petitioner--or any bankrupt--can obtain a discharge of debts owed to unrelated parties and preserve purported other claims for the benefit of his wife and children by failing to schedule them in the bankruptcy proceeding petitioner contends that the dollar_figure he deposited into the bank account of iowa prairie was a payment of rents owed by cheyenne to mesa and teton iowa prairie did not engage in any activity related to farming or to cheyenne mesa or teton petitioner contends that he deposited money in the account of iowa prairie for payment of rent cheyenne owed to mesa because mesa did not have its own checking account petitioner provides no such explanation nor any other explanation with respect to the rent cheyenne allegedly owed to teton there is no evidence in the record showing how if at all the alleged dollar_figure of payments was ultimately received by mesa and teton for mesa and teton reported rental income in the amounts of dollar_figure and dollar_figure respectively and taxable_income of dollar_figure and dollar_figure respectively mrs foust owns the shares of mesa and is trustee of the shares of teton beneficially owned by petitioner’s and mrs foust’s children petitioner has presented neither any evidence that he was personally liable for the debts of cheyenne nor any evidence of the terms of any arrangements under which cheyenne would have owed rent to either mesa or teton respondent has drawn our attention to evidence in the record that tends to suggest that cheyenne had a sharecrop arrangement with mesa under which a cash payment of rent would not ordinarily be due because we find that petitioner has failed to substantiate that either he or cheyenne was obligated to make the payments or that mesa or teton actually received them we uphold respondent’s determination that petitioner is not entitled to a deduction of dollar_figure for payment of rents owed to mesa and teton issue petitioner’s unreported income cheyenne an s_corporation whose shares were owned by petitioner conducted farming activities through ascs owed cheyenne a disaster payment of dollar_figure in this amount was distributed by ascs to creditors of cheyenne ccc and sba in the amounts of dollar_figure and dollar_figure respectively cheyenne was also entitled to a federal crop insurance payment in the amount of dollar_figure in this amount was distributed by the payor to ag services a creditor of cheyenne that had furnished goods and services to cheyenne for use in its farming activities in the absence of a personal obligation of petitioner the payments by petitioner would be treated as capital contributions to cheyenne and constructive payments by cheyenne to the payees because cheyenne was an s_corporation whose shares appear to have been owned by petitioner during any loss arising from deductible payments constructively made by cheyenne would properly flow through to petitioner for federal_income_tax purposes sec_61 defines gross_income as all income from whatever source derived including income_from_discharge_of_indebtedness in the ascs disaster payment and the federal crop insurance payment were applied in their entirety to discharge cheyenne’s debts due and owing therefore cheyenne had income in to the extent of the debts discharged and this income flowed through to petitioner by reason of the operation of subchapter_s the debts of cheyenne were not discharged in bankruptcy regardless of whether petitioner was relieved of any personal liability for cheyenne’s debts by the discharge order of the bankruptcy court cheyenne’s petitions in bankruptcy were both dismissed therefore as to cheyenne these debts were not discharged in bankruptcy petitioner has not established that the federal crop insurance payments are excludable from the gross_income of cheyenne the insurance coverage applied in the event of nonproduction rather than destruction the crop insurance was paid because crops could not be produced not as compensation_for a casualty_loss it is well settled that proceeds from a business interruption policy which compensates for lost profits or earnings are taxable as ordinary_income seidenfeld v commissioner tcmemo_1995_61 see also 15_tc_79 petitioner has not established that the disaster payment is excludable from cheyenne’s gross_income petitioner has not shown that cheyenne was entitled to receive the disaster payment by reason of having sustained any casualty_loss for which it would have been entitled to a casualty_loss deduction under sec_165 as a small_business_corporation engaged in farming cheyenne in all likelihood had used the cash_method_of_accounting sec_447 and sec_448 as a result it would have had no basis in the crops of a prior year in respect of which it was entitled to a disaster payment lacking any such basis it would not have been entitled to a casualty_loss for which the disaster payment would have acted as reimbursement issue the schedule e loss on his personal federal_income_tax return petitioner claimed a schedule e loss from cheyenne in the amount of dollar_figure cheyenne’s form_1120s for did not display any such loss and petitioner did not file an amended_return for cheyenne’s taxable_year petitioner has failed to substantiate the schedule e loss claimed on his personal return cheyenne’s form_1120s was marked no activity and the evidence in the record indicates petitioner did not proffer evidence or argument that disaster payments would be excludable from cheyenne’s income as disaster relief cf 99_tc_59 or as federal subsidies covered by sec_126 that cheyenne did not conduct any farming activities in petitioner has presented no evidence to explain or substantiate the dollar_figure loss in the absence of any evidence substantiating or explaining petitioner’s entitlement to the loss respondent’s determination disallowing the loss is upheld issue the sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax in the event a taxpayer fails to timely file his tax_return the addition_to_tax applies unless the taxpayer establishes that his failure_to_file was due to reasonable_cause and not willful neglect with extensions petitioner’s personal federal_income_tax return was due on date the parties stipulated that the return was mailed on date the return bears a stamp indicating that the envelope was postmarked on that date at the trial petitioner did not provide any explanation for his delinquent filing petitioner’s brief included some vague assertions about why the envelope was erroneously postmarked on october rather than october but these assertions are not supported by the record and they directly contradict a stipulated fact petitioner has failed to provide any evidence that the late filing of his personal federal_income_tax return was due to reasonable_cause and not willful neglect we uphold respondent’s determination that petitioner is liable for the sec_6651 addition_to_tax in an amount equal to percent of the deficiency issue the sec_6662 penalty sec_6662 imposes a 20-percent accuracy-related_penalty for among other reasons negligence or disregard of rules or regulations sec_6001 requires taxpayers to maintain records to support positions taken on their federal_income_tax returns in this case petitioner failed to produce any documentary_evidence to support the positions taken on his return with respect to the alleged rental payments other than the amounts reported as rental income on the returns of related_taxpayers as a practicing certified_public_accountant with legal training petitioner should have known that he was required to maintain and produce such documentary_evidence and his failure to do so is clearly negligent an alternative ground for the imposition of the sec_6662 accuracy-related penalty--set forth in the statutory notice--is substantial_understatement of income sec_6662 sec_6662 defines a substantial_understatement as the greater of i percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure petitioner reported no tax_liability on his personal federal_income_tax return respondent has determined and we have upheld a deficiency that will substantially exceed dollar_figure respondent’s determination that petitioner is liable for the sec_6662 penalty is upheld to reflect the foregoing and to give effect to the parties’ concessions decision will be entered under rule
